DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 04/28/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 7-14 are currently pending
Claims 1-6 have been cancelled
Claims 11-14 are newly added
Response to Arguments
4.	Applicant’s arguments with respect to claims 7-14, have been considered but are moot in view of the new grounds of rejection.
4-1.	The Double Patenting Rejection is withdrawn upon cancellation of claims 1-6
4-2.	Revision of Allowance
Claims 7-10 have been deemed allowable in the Office Action on merits, but in lieu of the IDS of 04/28/2021 and the newly added claims 11-14 warranting a reevaluation of the allowable terms, a new search and consideration has been conducted.
4-3.	The following represents the basis for deciding the finality of this action being based on the art provided by the IDS of 04/28/2021.
MPEP 706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection, on newly cited art, other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors.
5.	Claims 7- are rejected under 35 U.S.C. 103 as being obvious over Siwei Ma et al., (hereinafter Ma) “IMAGE AND VIDEO COMPRESSION NEURAL NETWORKS” ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 7 April 2019, XP881165996_IEEE (IDS) and 
Kaiming He eta al., (hereinafter He) (US 20,713,794) in view of Amirhossein Habibian et al., (hereinafter Habibian) (US 2020/0304802) in lieu of Prov. App. No. 62/821,778.
1-6. (CANCELLED)  
  
Re claim 7. (ORIGINAL) Ma discloses, an image coding apparatus, comprising: 
a convolutional neural network coder configured to perform feature extraction on to-be- processed image data by using a convolutional neural network, to generate feature maps of the image data (a convolutional neural network CNN coder, Fig.4 Pg.3 Ch.II Sub. B, C, Pg.5, Ch.III, Ch.IV) ; 
a quantizer configured to quantize the feature maps to generate discrete feature maps (generating feature maps by quantization Ch.IV Sub.C, E, Pg.10-11); 
(compressing the video data by using CABAC syntax elements, to directly calculate and predict the probability distribution, e.g., in the 35 modes of intra-prediction, Ch.IV, Sub.C, Pg.10); 
a flag data generator configured to generate flag data, the flag data being used for indicating whether data of a channel in the discrete feature maps are all zero (generating and signaling a flag according to the RDO, at encoder, where the predictive coding is based on zero-mean sequence, i.e., all zero, variables, Ch.III, Sub. A, Eq.(4) Pg.5 or in consideration to the process of quantization, producing zero gradients Ch.III, Sub.C, Pg.5


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
); and 
an entropy coder configured to perform entropy coding on the to-be-coded data according to the flag data and the probabilities of the to-be-coded data, to generate a binary code stream (performing entropy coding based on CNN probability determination, Ch.II, Sub.A, Pg.3, Fig.3-4 or Sub.B, Pg.4, Fig.5 below

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 ).
	It would have been obvious to the ordinary skilled in the art before the effective filing date of the invention, to associate the teachings in Ma identifying a CNN system 

In an analogous art, He discloses, an image coding apparatus (an encoding apparatus Col.23 Lin.19, or decoding Col.41 Lin.3), comprising:  
5 a convolutional neural network coder configured to perform feature extraction on to-be- processed image data by using a convolutional neural network, to generate feature maps of the image data (one or more convolutional neural networks i.e., CNN, per Fig.13A-B performing feature extraction, Fig.11A-B to generate feature maps of the image, at COl.5 Lin.15-22 and Fig.5); 
a quantizer configured to quantize the feature maps to generate discrete feature maps (quantizing the feature maps for feature extraction, i.e., generating discrete feature maps, Col.31 Lin.14-1 and Col.33 Lin.4-10, 23-50 Fig.11A-B);  
10He teaches about evaluation of the cross-entropy loss along with determining a score that may be interpreted as a probabilistic process at the output of the third CNN per Fig.4, 5, but he does not expressly teach about determining the output probability of the discrete feature maps to be used in the entropy coder,
 Habibian teaches about, a probability estimator configured to calculate probabilities of to-be-coded data in the discrete feature maps according to the (determining a probability calculated from the discrete feature maps for the data to be coded at the CNN output 222, at least in Par.[0057]-[0058] and Fig.2D); and  
15an entropy coder configured to perform entropy coding on the to-be-coded data according to the probabilities of the to-be-coded data (coding the data from the CNN, Abstract, and generating the compressed video content by an encoder/decoder implemented by the neural network, per Fig.4 to Fig. 9 Par.[0007]-[0019] and based on a probability model, Fig.11 and Par.[0139]-[0144]).  
It would have been obvious to the ordinary skilled in the art before the effective filing date of the invention, to associate the teachings in Ma disclosing the CNN prediction method and apparatus for data coding where the coding process is based on syntax being signaled to decoder e.g., a flag, though not identifying the same data content for the feature maps all being zero but rather teaching the flag representing the up/down-sampling according to the RDO being closer to zero at encoder and to combine for evidencing the known matter of CNN based coding-prediction with the art to He similarly identifying a CNN system performing image feature extraction being further quantized to determine other discrete maps of regions of interest further used in a coding process i.e., video compression wherein the output from the CNN system is probabilistically determined, e.g., by suggesting the determining of an object score (at element 440 in Fig.4, 5) and to consider a combination with other similar art where the probabilistic process is detailed as directly relates to the CNN feature extraction and coding as found in Habibian by 
Re claim 8. (ORIGINAL) Ma, He and Habibian disclose, the image coding apparatus according to claim 7, 
Ma teaches, wherein, when the flag data indicate that data of the channel in the discrete feature maps are all zero, the entropy coder does not perform entropy coding on to-be-coded data in the discrete feature maps of the channel, and when the flag data indicate that data of a channel in the discrete feature maps are not all zero, the entropy coder performs entropy coding on the to-be-coded data in the channel according to the probabilities of the to-be-coded data (it is known and understood in the art that encoding is applied to the residual coefficients being not zero e.g., on the luma or color coefficients channel or in the CNN predicted case when the output quantized value is whether being zero/non-zero, in case of all being zero then the skip mode is applied where encoding of the all zero coefficients is skipped, Ch.IV, Pg.10, Sub.D or as summarized at Ch.V).
He teaches wherein the patches of data based on an object score predicted that may be zero (Col.22 Lin.13-21, cited below


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
).

Re claim 9. (ORIGINAL) Ma, He and Habibian disclose claim represents the image decoding apparatus, as the prediction loop of the coding apparatus of claim 7, mutatis mutandis.

Re claim 10. (ORIGINAL) Ma, He and Habibian disclose claim represents the image decoding apparatus, as the prediction loop of the coding apparatus of claim 8, addressing the same process based on the similar CNN structure, hence it is rejected on the same evidentiary premises mutatis mutandis.
  
	

Re claim 11. (NEW) Ma, He and Habibian disclose, the image coding apparatus according to claim 7, wherein the image coding apparatus further comprises:
He teaches about, a preprocessor configured to preprocess the discrete feature maps to generate preprocessed data, an amount of data of the preprocessed data being less than an amount of data of the discrete feature maps (the quantized feature maps at the first CNN produce the input to a preprocessing unit e.g., the deep learning model 420, where the amount of data is smaller than the amount of data from the discrete feature maps as depicted in Fig.4 Col.22 Lin.57-67, Col.23 Lin.1-3 or as provided by the preprocessing CNN unit 530 in Fig.5 at Col.23 Lin.31-42, 49-51, 57-67), and
Habibian teaches about, a probability estimator configured to calculate probabilities of to-be-coded data in the discrete feature maps according to the preprocessed data (determining a probability calculated from the discrete feature maps for the data to be coded at the CNN output 222, at least in Par.[0057]-[0058] and Fig.2D).
Ma as well teaches, the probability estimator is configured to calculate the probabilities of the to-be-coded data in the discrete feature maps according to the preprocessed data (it would be obvious to the ordinary skilled that the data amount at the output of the pre-processed quantized parameters, is smaller due to the quantizing of the discrete feature maps generated and by the CNN output prediction having a reduced data map of representative coefficients, when compared with the input map matrix size per Ch.III, Sub.A Pg.4 and Fig.5).

Re claim 12 (NEW) Ma, He and Habibian disclose, the image coding apparatus according to claim 11, 
He teaches about, wherein the preprocessor selects a part of data in the discrete feature maps as the preprocesses data (selecting data from regions of interest ROI, from the feature maps as a preprocess being mapped at a second CNN, to generate instance segmentation masks for the instances depicted in the image corresponding to the predicted class of ROIs, Abstract, Fig.14B Col.37 Lin.51-63), wherein the preprocessed data comprise multiple data in a specified range centered on a current to-be-coded data (the data comprises multiple data Fig.11A-B and in specific ranges 1220. 1233, 1232, 1234 centered on a region of data to be coded 1241,1243, etc., in Fig.12A-B Col.34 Lin.3-46 and centering the patches of data at appropriate scale, Col.22 Lin.48-56, Col.24 Lin.5-8, around centers and having a predetermined height/width, Col.24 Lin.19-25, 49-60).  
	Habibian teaches this feature at (Par.[0070], Fig.4A, [0071], [0088]).

Re claim 13 (NEW) Ma, He and Habibian disclose, the image coding apparatus according to claim 12, 
He teaches about, wherein the probability estimator comprises a mask convolutional layer, the mask convolutional layer performing convolutional operation on the preprocessed data, and the specified range corresponding to a dimension of the mask convolutional layer (generating according to the probability a mask convolutional layer on subsets of ROI data, per instance segmentation mask at Step 1453 in Fig.14A-B, Col.36 Lin.40-47 or Col.38 Lin.1-7 or Fig.16 and Col.39 Lin.54-65 and using the convolutional mask layer, Col.35 Lin.1-52, Col.36 Lin.1-8, 40-58).
Habibian teaches about, wherein the probability estimator comprises a mask convolutional layer, the mask convolutional layer performing convolutional operation on the preprocessed data, and the specified range corresponding to a dimension of the mask convolutional layer (using the convolutional mask layer, Par.[0112]-[0126]).  

Re claim 14 (NEW) Ma, He and Habibian disclose, the image coding apparatus according to claim 13, 
He teaches about, wherein the specified range is equal to the dimension of the mask convolutional layer when a number of the mask convolutional layer is one, and when a number of the mask convolutional layers is multiple, the specified range is equal to a maximum dimension of the mask convolutional layers, or the specified range is equal to dimensions of the mask convolutional layers (the specified range of interest equals the maximum convolutional mask layer dimensions at Fig.11A and for multiple layers is represented at Fig.11B and using the convolutional mask layer Col.35 Lin.1-52, Col.36 Lin.1-8, 40-58, and a bounding box prediction 1453 for a specified ROI having the mask dimensions, Col.35 Lin.10-50, Col.36 Lin.1-5, 40-43).

	Habibian teaches this limitation at (by defining the boundary of the probabilistic neural network model and equations, per Par.[0080],[0082] according to the channel dimensions, Par.[0090], [0102]).
Conclusion
6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/